Greenpoint Mtge. Corp. v Lamberti (2017 NY Slip Op 08352)





Greenpoint Mtge. Corp. v Lamberti


2017 NY Slip Op 08352


Decided on November 29, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2014-08300
 (Index No. 12093/05)

[*1]Greenpoint Mortgage Corp., plaintiff, PE-NC, LLC, respondent, 
vMary M. Lamberti, appellant, et al., defendants.


Michael T. Lamberti, New York, NY (R. Bertil Peterson of counsel), for appellant.
Lawrence and Walsh, P.C., Hempstead, NY (Eric P. Wainer of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Mary M. Lamberti appeals from an order of the Supreme Court, Nassau County (Adams, J.), dated June 13, 2014, which denied, as academic, her motion for a mandatory settlement conference pursuant to CPLR 3408.
ORDERED that the appeal is dismissed, with costs.
The appeal from the order dated June 13, 2014, must be dismissed as the right of direct appeal therefrom terminated with entry of the judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241). The issues raised on the appeal from the order are brought up for review and have been considered on the separate appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; Greenpoint Mortgage Corp. v Lamberti, _____ AD3d _____ [Appellate Division Docket No. 2015-07802; decided herewith]).
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court